Citation Nr: 0802700	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral plantar fasciitis.

2.  Entitlement to service connection for a hernia, to 
include as secondary to service connected lumbar spine and 
right hip disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  

In February 2007, the appeal was remanded for further 
development.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral plantar 
fasciitis has been manifested throughout the appeal period by 
pain and use of orthotic inserts.

2.  The veteran does not have a hernia that is either the 
result of a disease or injury in-service, or that is 
proximately due to or the result of a service-connected 
disease or injury. 


CONCLUSIONS OF LAW

1.  Throughout the entire rating period, the criteria for an 
initial disability rating in excess of 10 percent for 
bilateral plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Code 5276 (2007).

2.  A hernia, to include as secondary to service connected 
lumbar spine and right hip disabilities, was not incurred in 
or aggravated by active service and is not proximately due to 
or the result of a service connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased initial evaluation for bilateral plantar 
fasciitis

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered.  38 C.F.R. § 
4.1 (2007).  The history of disability is even more important 
where, as here, the veteran disagrees with the initial 
evaluation assigned upon the grant of service connection.  In 
such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Since the RO has 
assigned a 10 percent rating for the veteran's bilateral 
plantar fasciitis disability, the issue before the Board is 
whether the evidence in the record establishes that the 
veteran is entitled to a rating higher than 10 percent.

In the present case, the RO has evaluated the service-
connected bilateral plantar fasciitis by analogy, to 
impairment resulting from acquired flatfoot.

Diagnostic Code (DC) 5276 governs the criteria for rating pes 
planus.  A 30 percent rating is available for severe, 
acquired bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  DC 5276, 38 C.F.R. § 4.71a.  A 
50 percent rating is available for pronounced, acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, that is not 
improved by orthopedic shoes or appliances.  DC 5276, 38 
C.F.R. § 4.71a.

Treatment records from Bruce M. Worthen, D.P.M. dated August 
1998 to March 2002 showed treatment for plantar fasciitis in 
1998 which was resolved with orthotics.  In March 2002 the 
veteran was seen for plantar fasciitis, right greater than 
left and new orthotics were ordered.  

At a September 2002 VA examination, the veteran reported 
wearing orthotics and having some soreness but no pain in the 
right arch and heel.  The examination showed tenderness of 
the long arch of the right foot and distal calcaneus which 
was minimal.  X-rays showed the foot to be normal.  

A December 2002 statement from Dr. Worthen indicated the 
veteran's plantar fasciitis was now controlled, but not 
corrected by orthotics and continued to be worse on the 
right.

VA outpatient treatment records show that the veteran had 
complaints of pain in the arches and indicated he wore custom 
orthotics with some relief.  An April 2003 report showed that 
bilateral medial band of plantar fascia with relatively 
prominent plantar fascia band under tension was seen that was 
tender to palpation.  Relatively average arch height was 
noted on weight bearing.  Abducted foot in gait would drop 
into right side during gait and there was a tendency to 
supinate the right foot.

At a QTC Medical Services examination in August 2006, the 
veteran reported pain in the arch and heel.  He indicated he 
did not use anything for the pain.  The pain could be 
elicited by physical activity.  At the time of pain he could 
function without medication.  At rest he did not have any 
pain, weakness, stiffness, swelling, or fatigue.  While 
standing or walking he had pain.  The veteran had orthotics 
on five years without residual after the treatment.  He was 
unable to stand for prolonged periods of time.  

Examination of the feet showed signs of abnormal weight 
bearing, including callosities located at both forefoot 
without tenderness.  Posture and gait were within normal 
limits.  He did not require an assistive device for 
ambulation.  Range of motion was dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  Bilaterally, joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  Examination of both feet revealed 
tenderness.  

Pes planus and pes cavus were not present.  No hammer toes 
were found on the examination of the feet.  Morton's 
metatarsaligia was not present.  Hallux rigidus was not 
present.  He did not have any limitation with standing and 
walking.  He did not require any type of support with his 
shoes.  X-rays showed small calcaneal spur on both feet.  

At the veteran's March 2007 VA examination, it was noted the 
veteran was able to stand for 15 to 30 minutes.  The veteran 
used an orthotic insert which had eliminated the morning 
pain.  The veteran did not report swelling, heat, redness, 
stiffness, fatigability, weakness, lack of endurance or other 
symptoms.  

The examination did not show objective evidence of painful 
motion or swelling.  The veteran did have tenderness of the 
medial heel and along the long arch fascia which was 
prominent on both feet.  There was no evidence of 
instability, weakness, abnormal weight bearing, hammertoes, 
hallux valgus or rigidus, vascular foot abnormality, pes 
cavus, malunion of the tarsal/metatarsal bones or muscle 
atrophy.  The calcaneal spur was not evident on the 
examination and was not considered a marked deformity.  There 
was no evidence of gastro-soleus deformity.  The veteran had 
full and normal range of motion of the ankle joints with no 
pain abnormal Achilles tendons with no tenderness.  He had 
normal gait with orthodics of the shoes bilaterally.  The x-
rays showed normal feet with small calcaneal spurs 
bilaterally.  

An increased rating is not warranted on this record.  While 
the veteran has subjective complaints of pain and has been 
prescribed foot inserts, the recent March 2007 VA examination 
report indicates that the calcaneal spur was not evident on 
the examination and was not considered a deformity.  The 
physical examination did not show objective evidence of 
painful motion or swelling.  The veteran had full and normal 
range of motion of the ankle joints with no pain and normal 
Achilles tendons with no tenderness.

As there is no medical evidence of severe pes planus of the 
right foot with such problems as marked deformity, swelling 
on use, and callosities, the Board concludes that the 
disability picture for the veteran's service-connected 
bilateral plantar fasciitis do not meet or approximate the 
criteria for an increased evaluation of 20 percent under 
Diagnostic Code 5276.

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). There are only three 
rating codes for the foot that provide an evaluation higher 
than 10 percent.

Because there is no medical evidence of claw foot or malunion 
or nonunion of the tarsal or metatarsal bones or residual 
disability due to injury, the Board finds that another rating 
code is not more appropriate for the disability at issue.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284 
(2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2007) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2007) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
The Board is of the view that no further compensation is 
warranted under these provisions because there has been no 
objective showing that functional loss due to pain and 
weakness has caused disability beyond that reflected on range 
of motion measurements.  As well, weakened movement, excess 
fatigability, and incoordination have not been shown 
regarding either foot.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, Vet. App. No. 05-2424 (November 19, 2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question. 

II.  Service connection for a hernia

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty while on inactive military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury to include by reason of aggravation shall 
be service connected.  38 C.F.R. § 3.310(a).

Service medical records show that the veteran was seen in 
June 1988 for a possible hernia.  

Treatment records from Mark A. Tomski, M.D., dated April 2001 
to April 2002 indicated that the veteran's pelvic 
malalignment might have played a small role in the hernias 
that he had sustained.  The doctor indicated that this would 
not meet the legal standard of causality on a more probable 
than not basis.  

At a February 2002 orthopedic evaluation from Pacific Sports 
Medicine, the veteran reported undergoing a bilateral direct 
inguinal hernia repair in December 2001 which resulted from 
kicking a soccer ball. 

An April 2002 addendum to a February 2002 orthopedic 
evaluation from Pacific Sports Medicine noted that the pelvic 
malalignment might have played a small role in the hernias 
that he sustained.  The examiner indicated it was not 
possible to assess to what extent this may have contributed 
and felt it likely played a minor role.  While the weak 
nature of the abdominal musculature might have precipitated 
the pelvic malalignment which then placed increased stress 
across the abdominal musculature leading to subsequent 
hernias.  

A September 2002 VA examiner opined that on an as likely as 
not basis the veteran's hernia was not related to his service 
connected degenerative disc disease or right hip fracture.

A March 2007 VA examination noted that the veteran underwent 
a bilateral inguinal hernia repair surgery with mesh in 2001.  
The examiner provided a diagnosis of bilateral inguinal 
hernia repairs with no recurrence.  The examiner opined that 
the inguinal hernias were not caused by or a result of the 
service connected right hip and/or lumbar spine disabilities.  
It was also noted that the inguinal hernias were not 
aggravated by the veteran's right hip or lumbosacral spine 
disabilities.  The examiner indicated that there was no 
medical evidence or surgical literature to support a 
connection between inguinal hernias and hip or lumbar spine 
disorders.

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection on both direct and secondary bases for a 
hernia.

Although the service medical records showed a possible hernia 
in 1988, there was no evidence of a chronic disability shown 
in the records.  A hernia was not documented until 2001, 
approximately 12 years after separation from service.  As 
such, there was a considerable length of time between the 
veteran's separation from service and his diagnosis of a 
hernia.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  There is no 
competent evidence directly linking his disorder to service.  
In light of the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
entitlement to direct service connection for a hernia.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

With respect to any claim of entitlement to service 
connection on a secondary basis, the March 2007 VA examiner 
opined, after reviewing the claims file, that the inguinal 
hernia was not related to the veteran's service connected 
lumbar spine and right hip disabilities.

As is true with any piece of evidence, the weight to be 
attached to medical opinions is within the province of the 
Board as adjudicators.  See generally, Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Further, the United States Court of 
Appeals for Veterans Claims (Court) has rejected the 
"treating physician rule," which holds that opinions of a 
claimant's treating physician are entitled to greater weight 
than opinions from medical experts who have not treated a 
claimant.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

While the Board may not reject medical opinions based on its 
own medical judgment, Colvin v. Derwinski, 1 Vet. App 171 
(1991), the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  Id.; See also 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).

The Board notes that the statements from Dr. Tomski and 
Pacific Sports Medicine indicate that the pelvic malalignment 
might have played a small role in the hernias that the 
veteran sustained; however, it was not stated as being at 
least as likely as not (a 50 percent or greater probability) 
that the hernias were aggravated by or secondary to a service 
connected disability.  In fact, Dr. Tomski noted that his 
statement would not meet the legal standard of causality on a 
more probable than not basis.  Medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative in nature to 
establish the presence of the claimed disorder or the 
relationship thereto.  Therefore, these statements are 
insufficient to establish entitlement to service connection 
based on aggravation or secondary to a service connected 
disability.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Duties to assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's March 2002, July 2002, and May 2006 notice letters 
described the evidence necessary to file a claim for service 
connection and increased disability ratings, and met all of 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  This 
notification would also apply to the "downstream" issues of 
entitlement to an increased initial evaluation.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  To whatever 
extent the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
increased evaluation claims, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  He 
appealed the disability evaluations assigned.  As the appeal 
is being denied herein, any such issues are moot.

The veteran was provided specific notice of how disability 
ratings and effective dates are assigned in May 2006, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
initial evaluation and service connection.  38 U.S.C.A. 
§ 5103A (a), (b), (c) (West 2002 & Supp. 2007).  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claim, including VA 
treatment records, private treatment records, and VA 
examinations.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral plantar fasciitis is denied.

Entitlement to service connection for a hernia is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


